Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: We are of the opinion that it was error to grant the defendant’s motion for a nonsuit and dismissal at the close of the plaintiff’s case. Ordinarily, the question of negligence and contributory negligence is one of fact to be determined by a jury. The evidence presented on behalf of the plaintiff is such that it cannot be said the defendant was free from negligence or that the plaintiff was guilty of contributory negligence as a matter of law. All concur, except Williams, J., who dissents and votes for affirmance. (Appeal from judgment of Onondaga Trial Term dismissing plaintiff’s complaint in an action for damages for personal injuries alleged to have been sustained by reason of negligent operation of a bulldozer.) Present—• McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ. [See 2 A D 2d 650.]